DETAILED ACTION
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I. Claims 1-13, drawn to a smoker appliance with a bowl having a side wall and the body assembly with a side wall that surrounds a port within which the bowl is received. 
Group II. Claims 14-23, drawn to smoker appliance with a seal that sealingly connects the barrel with the body portion to inhibit smoke escaping the air flow path.
Group III. Claims 24-28 and 30-32, drawn to smoker appliance with the flow path including a first passage extending from the inlet opening to the air flow generator and a second passage extending from the air flow generator to the outlet opening, where a portion of the second passage is located adjacent to the air flow generator but spaced further from the axis than the air flow generator.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I, II, and III lack unity of invention because the potential contribution over the prior art of each of Groups I, II, and III do not correspond to the potential contribution the other groups make over the prior art. For example, the shared subject matter is anticipated by the non-patent document “Hack Together a DIY Cold Smoker Gun for Less than $20.”
In addition, the groups lack unity of invention because the groups do not share the same or corresponding technical feature, which is described, as follows:
Group I. Claims 1-13, drawn to a smoker appliance with a bowl having a side wall and the body assembly with a side wall that surrounds a port within which the bowl is received. 
Group II. Claims 14-23, drawn to smoker appliance with a seal that sealingly connects the barrel with the body portion to inhibit smoke escaping the air flow path.
Group III. Claims 24-28 and 30-32, drawn to smoker appliance with the flow path including a first passage extending from the inlet opening to the air flow generator and a second passage extending from the air flow generator to the outlet opening, where a portion of the second passage is located adjacent to the air flow generator but spaced further from the axis than the air flow generator.
Therefore, the respective groups lack the same or corresponding features and do not relate to a single general inventive concept.
PCT Rule 13.2, first sentence, states that unity of invention is only fulfilled when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. PCT Rule 13.2, second sentence, defines a special technical feature as a feature which makes a contribution over the prior art.
Each of the aforementioned groups of claims has a different distinguishing feature and they do not share any feature which could satisfy the requirement for being a special technical feature. Because there is no common special technical feature, it follows that there is no technical relationship between the identified inventions. Therefore, the claims do not satisfy the requirement of unity of invention, a priori.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761